Judgment rendered December 13, 1962, convicting defendant of the crime of feloniously selling narcotic drugs, two counts, ana of unlawful possession of a nar-eotie drug, one count, unanimously affirmed. We note especially that the facts of this case do not support the principal point made by defendant on this appeal. On cross-examination of Officer Sehiano defendant’s counsel asked: “Isn't it a fact that you saw those tattoos for the first time when you looked through the window at the station bouse?” To counter this suggestion of recent fabrication it w-as proper for the -People to introduce the records, made by the officer immediately following his purchase of the narcotics from the -defendant, containing a description of defendant’s tattoo marks. Moreover, the tenor of defendant’s -cross-examination of the officer with reference to defendant’s lameness was that the officer did not sufficiently identify defendant at the time of the purchase, and that Ms identification in court must have been the result of a recent fabrication. Evidence showing a prior consistent general identification was, therefore, admissible. (People v. Coffey, 13 A D 2d 410, 411, affd. as to this .point 11 N Y 2d 142, 145-146.) Concur— Botein, P. J., Breitel, Valente, E-ager and Witmer, J,J.